         Case 3:14-cr-00442-SI        Document 280        Filed 08/13/21     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                            Case No. 3:14-cr-00442-SI-2

                                    Plaintiff,
                                                       ORDER GRANTING MOTION TO
                       v.                              REDUCE SENTENCE

  SANTIAGO SALAZAR MOLINA,

                                  Defendant.

       This matter is before the Court on the defendant's motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(l)(A)(i). The government does not oppose a sentence reduction. Based on the

motion and after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court

finds that extraordinary and compelling reasons warrant a reduction of defendant’s sentence to

time served for the reasons stated in the defendant’s motion.

       The effective date shall be 72 hours after the entry of an amended judgment in order to

permit time for Immigration and Customs Enforcement to arrange for the defendant to be

transferred to its custody and for the private prison under Bureau of Prisons contract to provide a

test and determine that Mr. Molina does not have a positive result for Covid-19. If the facility

cannot or does not make the determination by that date, the government shall notify the Court

without delay. The Court concludes that the defendant’s release pursuant to this order will not pose


Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
            Case 3:14-cr-00442-SI     Document 280         Filed 08/13/21   Page 2 of 2




a danger to any other person or the community and is consistent with Sentencing Commission

policy statements and the totality of the circumstances.

       The Court therefore GRANTS the Motion to Reduce Sentence to time served.

       IT IS HEREBY ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith amending the term of imprisonment to time served, effective 72

hours after the entry of the amended judgment, with all conditions of supervised release remaining

the same.

       Dated this 13th day of August, 2021.


                                              /s/ Michael H. Simon
                                              Honorable Michael H. Simon
                                              United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
